                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION
                                              ______

MICHAEL ANGELO BURNETT,

                           Plaintiff,                            Case No. 1:21-cv-390

v.                                                               Honorable Janet T. Neff

UNKNOWN SPITZLEY,

                           Defendant.
____________________________/

                              OPINION DENYING LEAVE
                    TO PROCEED IN FORMA PAUPERIS - THREE STRIKES

                  This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Plaintiff seeks leave to proceed in forma pauperis. Because Plaintiff has filed at least three

lawsuits that were dismissed as frivolous, malicious or for failure to state a claim, he is barred from

proceeding in forma pauperis under 28 U.S.C. § 1915(g). The Court will order Plaintiff to pay the

$402.00 civil action filing fees applicable to those not permitted to proceed in forma pauperis.1

This fee must be paid within twenty-eight (28) days of this opinion and accompanying order. If

Plaintiff fails to pay the fee, the Court will order that this case be dismissed without prejudice.

Even if the case is dismissed, Plaintiff must pay the $402.00 filing fees in accordance with In re

Alea, 286 F.3d 378, 380–81 (6th Cir. 2002).




1
 The filing fee for a civil action is $350.00. 28 U.S.C. § 1914(a). The Clerk is also directed to collect a miscellaneous
administrative fee of $52.00. 28 U.S.C. § 1914(b); https://www.uscourts.gov/services-forms/fees/district-court-
miscellaneous-fee-schedule. The miscellaneous administrative fee, however, “does not apply to applications for a
writ of habeas corpus or to persons granted in forma pauperis status under 28 U.S.C. § 1915.” Id.
                                            Discussion

               The Prison Litigation Reform Act (PLRA), Pub. L. No. 104-134, 110 Stat. 1321

(1996), which was enacted on April 26, 1996, amended the procedural rules governing a prisoner’s

request for the privilege of proceeding in forma pauperis. As the Sixth Circuit has stated, the

PLRA was “aimed at the skyrocketing numbers of claims filed by prisoners–many of which are

meritless–and the corresponding burden those filings have placed on the federal courts.” Hampton

v. Hobbs, 106 F.3d 1281, 1286 (6th Cir. 1997). For that reason, Congress created economic

incentives to prompt a prisoner to “stop and think” before filing a complaint. Id. For example, a

prisoner is liable for the civil action filing fee, and if the prisoner qualifies to proceed in forma

pauperis, the prisoner may pay the fee through partial payments as outlined in 28 U.S.C. § 1915(b).

The constitutionality of the fee requirements of the PLRA has been upheld by the Sixth Circuit.

Id. at 1288.

               In addition, another provision reinforces the “stop and think” aspect of the PLRA

by preventing a prisoner from proceeding in forma pauperis when the prisoner repeatedly files

meritless lawsuits. Known as the “three-strikes” rule, the provision states:

       In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
       or proceeding under [the section governing proceedings in forma pauperis] if the
       prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
       facility, brought an action or appeal in a court of the United States that was
       dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
       which relief may be granted, unless the prisoner is under imminent danger of
       serious physical injury.

28 U.S.C. § 1915(g). The statutory restriction “[i]n no event,” found in § 1915(g), is express and

unequivocal. The statute does allow an exception for a prisoner who is “under imminent danger

of serious physical injury.” The Sixth Circuit has upheld the constitutionality of the three-strikes

rule against arguments that it violates equal protection, the right of access to the courts, and due



                                                  2
process, and that it constitutes a bill of attainder and is ex post facto legislation. Wilson v. Yaklich,

148 F.3d 596, 604–06 (6th Cir. 1998).

                Plaintiff has been an active litigant in the federal courts in Michigan. In more than

three of Plaintiff’s lawsuits, the Court entered dismissals on the grounds that they were frivolous,

malicious and/or failed to state a claim. See, Burnett v. Marschke et al., No. 2:09-cv-225 (W.D.

Mich. Feb. 5, 2010); Burnett v. Hofbauer et al., No. 2:09-cv-192 (W.D. Mich. Dec. 2, 2009);

Burnett v. Caruso, et al., No. 2:09-cv-180 (W.D. Mich. Oct. 8, 2009); Burnett v. Hill, et al., No.

2:09-cv-39 (W.D. Mich. Mar. 6, 2009); Burnett v. Caruso, et al., No. 2:08-cv-168 (W.D. Mich.

Jan. 5, 2009). In addition, Plaintiff has been denied leave to proceed in forma pauperis under the

three-strikes rule in dozens of cases. See, e.g., Burnett v. Kipela et al., No. 2:20-cv-105 (W.D.

Mich. Oct. 18, 2010) (ECF Nos. 3-4).

                Moreover, Plaintiff’s allegations do not fall within the “imminent danger”

exception to the three-strikes rule. 28 U.S.C. § 1915(g). The Sixth Circuit set forth the following

general requirements for a claim of imminent danger:

                In order to allege sufficiently imminent danger, we have held that “the threat
        or prison condition must be real and proximate and the danger of serious physical
        injury must exist at the time the complaint is filed.” Rittner v. Kinder, 290 F. App’x
        796, 797 (6th Cir. 2008) (internal quotation marks omitted). “Thus a prisoner’s
        assertion that he or she faced danger in the past is insufficient to invoke the
        exception.” Id. at 797-98; see also [Taylor v. First Med. Mgmt., 508 F. App’x 488,
        492 (6th Cir. 2012)] (“Allegations of past dangers are insufficient to invoke the
        exception.”); Percival v. Gerth, 443 F. App’x 944, 946 (6th Cir. 2011) (“Assertions
        of past danger will not satisfy the ‘imminent danger’ exception.”); cf. [Pointer v.
        Wilkinson, 502 F.3d 369, 371 n.1 (6th Cir. 2007)] (implying that past danger is
        insufficient for the imminent-danger exception).

                 In addition to a temporal requirement, we have explained that the
        allegations must be sufficient to allow a court to draw reasonable inferences that
        the danger exists. To that end, “district courts may deny a prisoner leave to proceed
        pursuant to § 1915(g) when the prisoner’s claims of imminent danger are
        conclusory or ridiculous, or are clearly baseless (i.e. are fantastic or delusional and
        rise to the level of irrational or wholly incredible).” Rittner, 290 F. App’x at 798

                                                   3
       (internal quotation marks and citations omitted); see also Taylor, 508 F. App’x at
       492 (“Allegations that are conclusory, ridiculous, or clearly baseless are also
       insufficient for purposes of the imminent-danger exception.”).

Vandiver v. Prison Health Services, Inc., 727 F.3d 580, 585 (6th Cir. 2013). A prisoner’s claim

of imminent danger is subject to the same notice pleading requirement as that which applies to

prisoner complaints. Id. Consequently, a prisoner must allege facts in the complaint from which

the Court could reasonably conclude that the prisoner was under an existing danger at the time he

filed his complaint, but the prisoner need not affirmatively prove those allegations. Id.

               Plaintiff is incarcerated with the Michigan Department of Corrections (MDOC) at

the Bellamy Creek Correctional Facility (IBC), and the actions about which he complains

purportedly occurred at that facility. He sues the Quartermaster Unknown Spitzley.

               The instant complaint follows three complaints filed by Plaintiff in 2020. See

Burnett v. Macauley et al., No. 1:20-cv-1116 (W.D. Mich.); Burnett v. Wiborn et al., No. 1:20-cv-

1161 (W.D. Mich.); Burnett v. Washington, No. 1:20-cv-1173 (W.D. Mich.). The three complaints

were the first complaints filed in this Court by Plaintiff in 10 years. By late 2010, Plaintiff had

accumulated all five of his strikes and had been denied pauper status in two dozen additional cases

in the Western District of Michigan.

               In Plaintiff’s three 2020 complaints, he alleged that various prison officials used

the prison “Safety System” to deliver feces and urine directing into Plaintiff’s mouth over a period

of years. Plaintiff admitted that he suffered from paranoia and schizophrenia. The Court

eventually determined that Plaintiff’s allegations in all three of the 2020 case were “fantastic or

delusional and [rose] to the level of irrational or wholly incredible.” Rittner, 290 F. App’x at 79.

               In the instant complaint, Plaintiff alleges that, in retaliation for filing the 2020

lawsuits, Defendant Spitzley has refused to allow him to exchange his old clothing, washcloths,



                                                 4
and towels for new items, despite the fact that his old items were embedded with dirt, blood, and

feces due to the poor laundry system. Plaintiff asserts that, as a result of Defendant Spitzley’s

refusal to provide him with new underwear, he has developed a fungal infection in his groin. In

addition, Plaintiff states that the fact that he has not received new washcloths and towels has

prevented him from showering for a period of nine months. Finally Plaintiff claims that the lack

of new socks and shoes has caused him to develop severe pain and a deformity because he has

been unable to wear socks with his shoes, and the wear in his shoes causes him to lean to one side.

Plaintiff asserts that these facts constitute imminent danger.

               Although Plaintiff alleges that he has been refused new clothing, washcloths, and

towels, he fails to allege that he was denied laundry services, Consequently, it is clear that

Plaintiff’s items are being washed. The fact that Plaintiff’s clothing, washcloths, and towels may

have some stains that do not come out in the laundry does not render them unusable or rise to the

level of imminent danger of serious physical injury within the meaning of § 1915(g). See Vandiver,

727 F.3d at 585; Rittner, 290 F. App’x at 79.

               Therefore, § 1915(g) prohibits Plaintiff from proceeding in forma pauperis in this

action. Plaintiff has twenty-eight (28) days from the date of entry of this order to pay the civil

action filing fees, which total $402.00. When Plaintiff pays his filing fees, the Court will screen

his complaint as required by 28 U.S.C. § 1915A and 42 U.S.C. § 1997e(c). If Plaintiff does not

pay the filing fees within the 28-day period, this case will be dismissed without prejudice, but

Plaintiff will continue to be responsible for payment of the $402.00 filing fees.



Dated:    June 24, 2021                               /s/ Janet T. Neff
                                                      Janet T. Neff
                                                      United States District Judge



                                                  5
SEND REMITTANCES TO THE FOLLOWING ADDRESS:

Clerk, U.S. District Court
399 Federal Bldg.
110 Michigan St., N.W.
Grand Rapids, MI 49503

All checks or other forms of payment shall be payable to “Clerk, U.S. District Court.”




                                             6
